Conviction of illegally possessing whisky was authorized by evidence.
                          DECIDED MAY 2, 1942.
1. The defendant was convicted of possessing more than one quart of liquor in a dry county on December 7, 1940. The evidence disclosed that the arresting officer who raided the defendant's home found six pints of Seagram's whisky under a bed. The defendant contends that he and two other persons lived in the house together, that only one quart of whisky was his, and that each of the other persons owned one of the other quarts. He introduced evidence that he and his two friends went to a liquor store and each purchased two pints of whisky and brought them *Page 313 
home. However, on cross-examination it developed that the whiskies his friends purchased were one pint of Robin Rye and one pint of Hiram Walker. Thus, the jury was authorized to find that the defendant had not successfully explained his possession of the six pints of Seagram's whisky which were found in his home, and that he was guilty of possessing more than one quart of whisky in a dry county. Gibbs v. State, 66 Ga. App. 129
(17 S.E.2d, 237), is distinguished on its facts.
2. The exception to the charge to the jury, is not meritorious. The excerpt complained of stated a correct principle of law applicable to the facts of the case. No reversible error appears.
Judgment affirmed. Broyles, C. J., and Gardner, J., concur.